Citation Nr: 1644270	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  06-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for the Veteran's service-connected calcified pleural plaques disability (lung disability) on a schedular basis.

2. Entitlement to an initial compensable evaluation for the Veteran's service-connected lung disability on an extraschedular basis. 

3. Entitlement to service connection for chest wall pain, secondary to the Veteran's service-connected calcified pleural plaques disability.

4. Entitlement to service connection for a depressive disorder, secondary to the Veteran's service-connected calcified pleural plaques disability. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.   

The issues of service connection for a depressive disorder and chest wall pain, secondary to the Veteran's service-connected lung disability, are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue of eligibility to Dependents' Educational Assistance was also denied in this rating decision and timely appealed, but the Veteran, with his representative, withdrew this issue during the March 2016 Board hearing before the undersigned Veterans Law Judge.  

Additionally, the issues of entitlement to a compensable rating for the service-connected lung disability and a TDIU have been merged with this appeal.  These issues have an extensive procedural history and were recently before the Board in February 2014, at which time the Board remanded to obtain Social Security Administration records, a VA examination, and outstanding VA medical records.  There has been substantial compliance with the Board's remand and no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran also gave testimony on these issues before a different Veterans Law Judge in November 2012.  In November 2015, the Board notified him that individual was unable to participate in deciding his case, and he was given the option to have a new hearing before another Veterans Law Judge.  He indicated he did want another hearing, and that was held before the undersigned in March 2016.  Transcripts from both hearings are of record. 

After the hearing, in April 2016, additional evidence was submitted, along with a waiver of RO consideration.

The issues of entitlement to an initial compensable rating for the service-connected lung disability on an extraschedular basis and a TDIU are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran has pleural plaques due to asbestos exposure, but does not have pulmonary disease.  The most recent pulmonary function test shows the following results: FVC at 91 percent predicted, FEV1 at 91 percent predicted, FEV1/FVC at 101 percent, and DLCO at 106 percent predicted.

2. The Veteran's current diagnosis of depression was caused by the chronic pain from his service-connected lung disability. 

3. The Veteran's symptoms of chest wall pain are a symptom of the service-connected lung disability.




CONCLUSIONS OF LAW

1. The criteria for a compensable rating on a schedular basis for the Veteran's service-connected calcified pleural plaques disability have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6845(2015).

2. The criteria for service connection for depression secondary to the service-connected calcified pleural plaques disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

3. The criteria for service connection for chest wall pain secondary to the service-connected calcified pleural plaques disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Compensable Evaluation  for Lung Disability Analysis

The Veteran has consistently contended that he is entitled to a compensable rating for his lung disability due to the physical pain caused by the pleural calcifications.  The Veteran states that he retired early due to a persistent pain in his right rib cage and back.  In the summer of 2004, the pain forced him to seek treatment, at which time diagnostic testing revealed several large pleural calcifications.  He contends that he saw a lung specialist, who stated the pain was from rubbing of soft tissue on the calcified pleural plaque.  The Veteran testified that he experiences pain that is 7/10 on average, and that it prevents him from engaging in activities involving the upper body.  In September 2010, the Veteran's family members and friends submitted statements in which they detailed witnessing the Veteran handle constant pain in his chest or right rib area that impaired his functional ability.  

The Veteran's disability is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6845 for chronic pleural effusion or fibrosis.  Under Diagnostic Code 6845, a 10 percent evaluation is warranted where there is FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.  FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent evaluation.  FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40-to 55 percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent evaluation.  A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.  Id.

The Veteran's VA and private medical records are associated with the file.  In July 1995, radiographic findings showed unchanged pleural thickening along lateral chest walls, bilaterally.  There were a few calcifications noted within the pleural thickening on the right side.  The lungs were clear, the thoracic skeleton was unremarkable in appearance, and there were no signs to suggest a malignant process.  In June 2004, following complaints of right anterior chest pain, private diagnostic imaging showed bilateral faint patchy opacities in the mid and lower lung field as well as pleural masses or focal pleural thickening possibility related to asbestos exposure.  A July 2004 CT scan showed multiple pleural plaques with calcifications most consistent with asbestos-related exposure disease.  In September 2004, the Veteran's private pulmonologist, Dr. R.F. wrote a letter that noted the Veteran has pleural plaques due to asbestos exposure, but not pulmonary parenchymal disease.  She further noted that the Veteran has chest pain in the region of one of the pleural plaques due to pleural rub.  

The Veteran was afforded a VA respiratory examination in March 2005.  The examiner reviewed past medical evidence, including the July 2004 CT scan that showed multiple pleural plaques with calcifications.  The Veteran denied coughing, productive sputum, hemoptysis, or anorexia.  He reported experiencing dyspnea on exertion with strenuous activity, but denied a history of asthma or other known pulmonary disease.  He denied periods of incapacitation and pleuritic chest pain with deep breathing, but reported experiencing a right-sided pain along the contour of the inferior ribs extending anteriorly to posteriorly.   A physical examination revealed lungs that were clear to auscultation bilaterally in both the anterior and posterior lung fields without evidence of wheezes, rales, or rhonchi.  There was also no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  Based on earlier radiographic findings and other available medical evidence, the examiner diagnosed the Veteran with asbestos-related pleural disease and determined that it is at least as likely as not that the Veteran's discomfort is due to his pleural-based asbestos-related disease.

The Veteran was also afforded a VA pulmonary function study, which revealed FVC 87 percent of predicted, FEV1 86 percent of predicted, and FEV1 to FVC ration 98 percent of predicted at baseline.  It also showed that the Veteran had no significant response to bronchodilator testing.  Total lung capacity was 106 percent of predicted and the residual volume was elevated at 127 percent of predicted.  The elevated residual volume to total lung capacity at 120 percent of predicted was also noted.  The DLCO corrected for hemoglobin was found to be increased at 132 percent of predicted.  After review of previous medical records and physical examination, the examiner determined that the Veteran's test results are not characteristic of asbestos-related pulmonary parenchymal disease as he has an increased total lung capacity and a normal vital capacity in addition to an elevated residual volume and an elevated residual volume to total lung capacity ratio.  The examiner reported that these findings, taken in context with the Veteran's borderline reduced FEV1 to FVC ration, suggested a very mild obstructive ventilator defect with evidence of mild air trapping.  The examiner summarized that the Veteran has radiographic evidence of asbestos exposure with findings of asbestos-related pleural disease without evidence of pulmonary parenchymal disease as the pulmonary function test failed to identify characteristic lung function abnormalities.  

The Veteran filed for SSA disability in February 2006 primarily due to chest discomfort and pain in his right rib cage which he related to his calcifications.   At a disability examination, the Veteran reported constant pain along his right ribs that increased in intensity during upper body movement.  A physical examination revealed clear lungs without wheeze, normal heart sounds, normal muscle strength, and a regular chest shape.  He was diagnosed with asbestosis with calcified pleural plaques causing pain along the right ribs and mild shortness of breath, as well as chest pain over the ribs that is not cardiac in character.  Pre-testing showed normal FEV1/FVC ratio, 76 percent in absolute value, FVC was 86 percent of predicted and FEV1 was 83 percent of predicted, which was normal.  Post-testing showed FEV1 increased by 3 percent, which was considered a normal reaction.  The examiner concluded that there was no restrictive defect or definite obstructive defect, but the flows had a tendency to be slightly low due to a long history of smoking.  The Veteran was determined disabled due to asbestosis, effective July 2004.  

The Veteran's medical records from 2006 to 2010 show that the Veteran consistently complained of pain in the right rib cage.

The Veteran was afforded another VA respiratory examination in December 2010.  The Veteran denied productive cough, wheezing, hemoptysis, respiratory failure, and pleuritic pain with deep breathing, but reported chest wall pain and right rib cage pain that onset in 2003 or 2004.  Chest x-rays showed bilateral calcified pleural plaques with no interval change and the pulmonary function test was normal.  The examiner noted that, while the Veteran complained of subjective chest wall pain, there was no objective evidence that it was caused by his service-connected lung disability.   

In November 2010, the Veteran's private lung specialist, Dr. R.F., submitted a progress report to VA regarding the Veteran's lung condition.  She wrote that the Veteran still had pleural plaques from asbestos exposure that were benign in etiology and did not require further CT scans.  She also noted that he has chronic pain over the right chest that she believed was related to his large pleural plaques.  In May 2011, the Veteran presented to VA for treatment of chronic pain in the right rib cage, and he stated that his private pulmonologist had related the pain to the Veteran's pleural plaques.  The treating physician noted, however, that the Veteran's chronic chest wall pain may have a costochondritis component.  In July 2011, the Veteran was referred to pain management for his chronic chest wall pain related to asbestosis.  

Also in July 2011, the Veteran submitted a statement in which he contended that the December 2010 examination was cursory and the examiner ignored his statements.  He provided a case study that discussed four patients with asbestos-exposure who suffered from at least eight years of disabling, persistent, and often bilateral pleuritic pain.  The study detailed that there was no history of pleural effusion or acute pleuritic in three of the patients, and that extensive workups, including repeated pulmonary ventilation-perfusion scans and cardiac catheterization, yielded no other diagnoses to explain the pain.  The author proposed that the persistent pleuritic pain be added to the manifestations of benign asbestos-induced pleural disease.  

In August 2011, the Veteran presented to VA with complaints of ongoing chronic persistent pain in the right lower rib area.  The physician assessed that the Veteran's condition has been attributed to chronic large pleural plaques in the past, but noted that he believes there is a costochondritis component.  In October 2011, the Veteran was referred for treatment at a private pain and spine center.  The impression was that the Veteran had calcified pleural plaques, consistent with asbestos exposure, as well as symptoms of right thoracic intercostal neuralgia.  The Veteran underwent an intercostal nerve block for his pain which was ultimately unsuccessful. 

The Veteran was afforded another VA respiratory conditions examination in October 2011.  The examiner indicated that the Veteran did not have an interstitial lung disease, such as asbestosis, but did have a pleural plaques condition, minimal small airways disease with mild bronchodilator response, and right chest wall costochondritis/musculoskeletal strain.  The examiner reported that the Veteran's respiratory condition did not require inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  It was noted, however, that deep breaths and coughing caused pain in the right lower chest which was pleuritic in nature and the Veteran experienced bilateral pleural rubs on auscultation of the chest.  The pulmonary function test showed FEV1 at 94 percent predicted, FEV1/FVC at 101 percent, and DLCO at 116 percent predicted.   The examiner diagnosed the Veteran with minimal small airways disease with mild bronchodilator response.  The examiner concluded that the Veteran had pleuritic type right chest pain that was separate and distinct from the musculoskeletal/costochondral right chest wall pain, but he was unable to objectively determine which condition caused which degree of pain and functional limitation.   He further concluded that the Veteran's pleuritic pain was at least as likely as not related to his service-connected lung disability, but that the costochondral pain was not caused or aggravated by the service-connected lung disability.  

In March 2012, the Veteran presented for treatment at VA's pulmonary clinic.  The treating physician diagnosed the Veteran with asbestos pleural plaques and noted that he does not have asbestosis.  She further stated that she did not think his chest wall pain was caused by his plaques.  While she ordered an MRI of the Veteran's chest, it was eventually changed to a CT scan, which the Veteran canceled because he did not want to expose his chest to further radiation.  The Veteran's VA medical records from June 2012 to October 2014 show psychological treatment related to the Veteran's chronic pain as well as regular treatment through the pain clinic.  

The Veteran was afforded a VA examination in July 2014.  The examiner indicated that there was no evidence of a causative link between the plaques and the Veteran's reported rib cage/back/chest symptoms.  For her rationale, however, she stated that she concurred with the October 2011 VA opinion and cited to the specific portion of the opinion that stated the Veteran's pleuritic pain, but not his musculoskeletal pain, was related to his service-connected condition.  The examiner does not explain the contradictory nature between her conclusion and the October 2011 rationale to which she cited.  Thus, the Board did not rely on this opinion in rendering its decision. 


In September 2014, the Veteran underwent another VA respiratory conditions examination.  The examiner explicitly noted that the Veteran had pleural plaques related to asbestos exposure, but did not have asbestosis.  A pulmonary function test revealed FVC at 91 percent predicted, FEV1 at 91 percent predicted, FEV1/FVC at 101 percent, and DLCO at 106 percent predicted.  The examiner concluded that the Veteran's chest wall pain was most consistent with a musculoskeletal etiology and was not related to the Veteran's pleural plaques.  The examiner provided a thorough rationale that included information from several medical treatises, the Veteran's prior medical history, and a detailed analysis of the Veteran's symptoms compared with typical pleuritic symptoms.  For example, the examiner noted that pleural plaques are confined to the pleural surface and do not cause the types of symptoms reported by the Veteran, including the "popping" sensations of the costochondral structures, swelling in the right thoracic region, and pain that is aggravated by twisting.  Additionally, pleuritic pain typical improves with application of pressure, unlike the Veteran's pain.   The examiner concluded that none of the Veteran's pain was related to his pleural plaques.  

Following the March 2016 Board hearing, the Veteran submitted an independent evaluation in April 2016 from an advanced registered nurse practitioner versed in VA terminology.  After review of the Veteran's records, the examiner concluded that it is at least as likely as not that the Veteran's current chest pain is related to his service-connected lung disability.  In making this determination, the examiner pointed to several pieces of medical literature that showed a strong correlative relationship between pleural plaques and chest pain.  

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a compensable schedular rating.  The medical evidence shows that the Veteran's pulmonary function does not satisfy the criteria for a 10 percent rating under Diagnostic Code 6845, and there is no evidence that the Veteran has another respiratory condition that would warrant a separate or higher rating, including asbestosis.  Thus, a higher rating is not warranted on a schedular basis for the entire period on appeal. 


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case indicates that the Veteran experiences chronic pain in his chest, rib cage, and back that impairs his functional ability, forced him to retire, caused him to seek regular psychological and chronic pain treatment, and justified the basis for an SSA disability award.  The question is whether this pain is related to the Veteran's service-connected lung disability.  The Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that his chronic pain is secondary to his service-connected lung disability.


In making this determination, the Board relied heavily on the Veteran's private pulmonologist's statements, the case study provided by the Veteran, and the April 2016 private nexus opinion.  Additionally, the majority of the medical evidence, both private and VA, indicates that the Veteran's pain is related to his pleural plaques, either wholly or partially.  For example, the Veteran's October 2011 VA examination indicates that he experienced both pleuritic and musculoskeletal pain, and that the symptoms were impossible to distinguish.  The Board also finds it noteworthy that the Veteran was treated by VA for his chronic pain for five years before it was theorized that the pain may be unrelated to his pleural plaques.  

While the September 2014 VA examination is thorough in its explanation why the Veteran's pain is entirely musculoskeletal in nature and unrelated to the pleural plaques, the Board finds that the other evidence is sufficient to cause an approximate balance of positive and negative evidence.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's chronic chest wall/back/rib cage pain is caused by his service-connected lung disability.  

Because the schedular criteria under which the service-connected lung disability is rated does not contemplate the Veteran's chronic pain and resulting functional impairment, the Board finds that the Veteran's service-connected lung disability presents an exceptional disability picture that warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be secondary.  To show secondary service connection, the evidence must demonstrate that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
Secondary Service Connection for Depression

The Veteran contends that he has depression that is related to the chronic pain from his service-connected lung disability.  In the March 2016 hearing, he testified that he has been prescribed psychiatric medications for a mood disorder and was treated prior to 2015 for depression related to his chronic pain.  

The Veteran's VA records show that he underwent regular psychotherapy for his chronic pain.  In June 2012, he was diagnosed with a pain disorder associated with a general medical condition and a mood disorder, not otherwise specified.  At a September 2014 psychiatry consultation, the Veteran reported that long-standing chronic pain negatively impacted his quality of life, including mood state, sleep/ability to rest through the night, ability to be active, and his energy level, among other things.  He was diagnosed with a chronic pain disorder and psychological factors affecting general medical conditions.

The Veteran was afforded a VA mental disorder examination in July 2014.  The examiner diagnosed the Veteran with depressive disorder due to medical conditions, and noted the following medical diagnoses as relevant to his depressive disorder: chronic pain; pleural plaques; and arrhythmia.  The Veteran reported experiencing a depressed mood and chronic sleep impairment due to his chronic pain, as well as fear about developing cancer related to his asbestos exposure.  The examiner ultimately concluded, however, that it would be mere speculation to opine as to whether the Veteran's depression is due to his plaque condition because the July 2014 VA opinion did not attribute his chronic pain to the calcified plaques.  

In light of the medical and lay evidence, the Board finds that the Veteran's depression is caused by his service-connected lung disorder.  His VA records demonstrate that his psychotherapy focuses on the way in which his chronic pain impacts his life.  Moreover, the July 2014 VA opinion related the Veteran's depressive disorder to his chronic pain.  While the VA examiner stated that it would be speculation for her to relate the Veteran's psychological disorder to his pleural plaques in light of the July 2014 VA opinion, the Board found that opinion inadequate.  Additionally, the Board has related the Veteran's pain to his pleural plaques in this decision.  Thus, the evidence demonstrates that the Veteran's depression is caused by his service-connected lung disorder and secondary service connection is warranted. 

Secondary Service Connection for Chest Wall Pain

The Veteran contends that he has chest wall pain that his secondary to his service-connected lung disability.  As discussed above, the Board finds that his pain is part of his service-connected lung disability and has referred the issue for extraschedular consideration.  The Board cannot issue a separate rating for the Veteran's chest wall pain as that would constitute pyramiding.  Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  Because the Veteran's claim for a compensable rating for his lung disability has been on appeal since 2004, this decision is more favorable to the Veteran.  

Moreover, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms. There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board will deny the Veteran's claim for secondary service connection for chest wall pain, as it is a symptom of the already service-connected lung condition, as opposed to a separate disability, and will be rated accordingly.  To the extent some examiners have opined there is a separate and distinct costochondral/musculoskeletal pain component, they have also opined the symptoms of such a condition could not be separated from any pleuritic chest pain, so, again, the pain as a whole will be considered part of the service-connected lung condition and is being remanded for extraschedular consideration.


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in September 2004, March 2014, and July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, lay statements, private treatment records, SSA records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his lung disability and the etiology of his depression.  The examinations were adequate, except as discussed herein, because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally, the Veteran provided testimony to the Board in November 2012 and March 2016 to two different Veterans Law Judges.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judges clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  While the Veteran submitted new evidence after the December 2014 supplemental statement of the case and April 2015 statement of the case, the Veteran also submitted a waiver of initial consideration by the RO.  


ORDER

Entitlement to an initial compensable evaluation for the service-connected calcified pleural plaques disability (lung disability) is denied on a schedular basis.

Service connection for depression, secondary to the service-connected lung disability, is granted.

Service connection for chest wall pain, secondary to the service-connected lung disability, is denied.


REMAND

The Board has determined that the Veteran's claim for a compensable evaluation for his service-connected lung disability warrants referral for an extraschedular evaluation.   

The Veteran's claim for TDIU is inextricably-intertwined with this claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).


Accordingly, the case is REMANDED for the following action:

1. Submit the Veteran's claim for a compensable rating for the service-connected calcified pleural plaques to the Director, Compensation Service, for extraschedular consideration.  Please see discussion above at pages 12-13.

2. After completion of the above, the Veteran's extraschedular rating claim, as well as his claim for a TDIU, should be reviewed in light of any new evidence. If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


